UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2412



MING-CHIANG LI,

                                              Plaintiff - Appellant,

          versus


JOHN H. DALTON, as an individual in his offi-
cial capabilities as the Secretary for Depart-
ment of the Navy; JOHN A. MONTGOMERY; HERBERT
W. ZWACK; FRANCIS J. KLEMM; JANET R. DESCHAK;
JANET C. HEATER, as individuals in their offi-
cial and individual capacities; DEPARTMENT OF
THE NAVY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3651-AW)


Submitted:   March 20, 2000                   Decided:   May 12, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ming-Chiang Li, Appellant Pro Se.    Lynne Ann Battaglia, United
States Attorney, Albert David Copperthite, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ming-Chiang Li appeals the district court’s order granting

summary judgment to representatives of his prior employer, the De-

partment of the Navy, and dismissing his employment discrimination

complaint.    We have reviewed the record and the district court’s

memorandum opinion and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.     See Li v. Dalton,

No. CA-97-3651-AW (D. Md. July 28, 1999).*       We deny Appellees’

motion to dismiss and Li’s motion on scheduling.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 27, 1999, the district court’s records show that it was marked
as entered on the docket sheet on July 28, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2